Citation Nr: 1425068	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-42 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for liver disease, to include non-alcoholic fatty liver disease (originally claimed as elevated liver functions).

2.  Entitlement to service connection for neck disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to an initial rating higher than 20 percent for left shoulder strain.

8.  Entitlement to an initial rating higher than 10 percent for right carpal tunnel syndrome (CTS).

9.  Entitlement to an initial compensable rating for choroidal nevus, right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from December 1983 to September 1992, and from January 1994 to August 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which-in pertinent part, denied the service connection claims set forth on the title page above; and, granted service connection for hypertension, left shoulder strain, right CTS, and choroidal nevus, right eye, and assigned initial noncompensable ratings, all effective in September 2009.

The Veteran perfected appeals of the above determinations.  He perfected a separate appeal of the liver claim.  In a May 2010 rating decision, a decision review officer granted an increased initial rating from 0 to 10 percent, and in a January 2011 rating decision, granted an increased rating from 10 to 20 percent for the left shoulder strain, and a compensable rating of 10 percent for the right CTS, both effective in September 2009.

The RO in Little Rock, Arkansas exercises current jurisdiction of the claims file.

The Veteran testified at a Board hearing via video conference in November 2012  before the undersigned Acting Veterans Law Judge, with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Offices in Washington, DC.  A transcript of the hearing testimony is associated with the claims file.

The issue of entitlement to service connection for liver disease, to include non-alcoholic fatty liver disease is discussed further in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 14, 2012, on the record at the Board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for a neck disorder; bilateral hearing loss; tinnitus; sinusitis; entitlement to an initial rating higher than 20 percent for left shoulder strain; entitlement to an initial rating higher than 10 percent right CTS; and, entitlement to an initial compensable rating for choroidal nevus, right eye.

2.  The Veteran's hypertension has not manifested with diastolic pressure predominantly 100 or more, with or without medication; or, systolic pressure predominantly 160 or more throughout the initial rating period.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The requirements for an initial compensable evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.104, Diagnostic Code (DC) 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  His service treatment records and VA treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria and the requirements for proving service connection.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Withdrawal of Appeals

Legal Requirements

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Analysis

On the record at the Board hearing, and prior to the promulgation of a decision on the appeals, the Veteran withdrew his appeal of the issues of entitlement to service connection for a neck disorder; bilateral hearing loss; tinnitus; and sinusitis; and, entitlement to an initial rating higher than 20 percent for left shoulder strain; entitlement to an initial rating higher than 10 percent right CTS; and, entitlement to an initial compensable rating for choroidal nevus, right eye.  In light of the withdrawal, the Board no longer has jurisdiction over the issues.  38 C.F.R. § 20.204.  Hence, the Board will dismiss the appeal of those issues.

Increased rating

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period where his disability manifested with greater severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

Hypertension is rated under DC 7101.  See 38 C.F.R. § 4.104.  This code provides for a 60-percent rating for diastolic pressure predominantly 130 or more; 40-percent rating for diastolic pressure predominantly 120 or more; a 20-percent rating for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10-percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

By way of history, the service treatment records note the Veteran underwent a 5-day blood pressure check in March 2009.  The readings reflected diastolic pressure predominantly less than 100, and systolic pressure predominantly less than 150.  The examiner diagnosed occasional slightly elevated blood pressure.

The April 2009 VA examination report reflects the Veteran reported he had occasional elevated blood pressure readings during active service.  A multi-day check in 2008 revealed slightly elevated diastolic readings.  The day prior to the April 2009 examination, he was placed on Lisinopril, and he took his first dose the morning of the examination.

Physical examination revealed blood pressure readings of 141/94 at the right arm while sitting, 117/78 at the left arm; and, 116/79 at the left arm while standing.  The remainder of the examination was unremarkable.

At the hearing, the Veteran testified essentially that, but for his medication, his blood pressure would not be adequately controlled and would meet the criteria for a 10-percent rating.  The Board finds the evidence of record shows the assertion to be inaccurate.  As noted earlier, prior to being placed on medication, the Veteran was diagnosed with occasional slightly elevated blood pressure readings.  While the Veteran clearly requires continuous medication, the preponderance of the evidence shows he does not have a history of diastolic pressure predominantly 100 or more.  Thus, the Board is constrained to find the Veteran's hypertension has more nearly approximated the assigned noncompensable rating for the entire initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.31, 4.104, DC 7101.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for an initial compensable rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The appeal of the issue of entitlement to service connection for a neck disorder is dismissed.

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.

The appeal of the issue of  entitlement to service connection for sinusitis is dismissed.
The appeal of the issue of  entitlement to an initial rating higher than 20 percent for left shoulder strain is dismissed.

The appeal of the issue of  entitlement to an initial rating higher than 10 percent for right CTS is dismissed.

The appeal of the issue of  entitlement to an initial compensable rating for choroidal nevus, right eye, is dismissed.

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

The Veteran's testimony at the hearing and his VA outpatient records indicate he may have a currently diagnosed liver disease associated with his historically elevated cholesterol.  Further, his VA records, and his testimony, note he was scheduled for a liver biopsy, for which the results are not shown in the records currently in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AJO shall contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for a liver disorder since 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above  is complete, the AOJ shall arrange a liver examination by an appropriate examiner.  Ask the examiner to determine if the Veteran has a current liver disease, to include hepatocellular disease or non-alcoholic liver fatty disease.  If the examiner diagnoses a current liver disease, ask the examiner to opine if it is at least as likely as not (probability of at least 50 percent) that any diagnosed liver disease is causally related to the Veteran's active service, to include his in-service treatment for elevated cholesterol, or to some other event.

The claims file must be provided for review by the examiner as part of the examination.  Any opinion should be fully explained and the rationale provided.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After all of the above is complete, review the Veteran's claim de novo.  If the decision remains in any way adverse to the Veteran, issue an Supplemental Statement of the Case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


